Submission of a controversy on agreed statement of facts, pursuant to sections 546 and 547 of the Civil Practice Act. Judgment unanimously directed for plaintiff in the sum of $1,985.86, with interest thereon from the 1st day of January, 1941, without costs. We are of opinion that neither the village nor the territory annexed was responsible for the indebtedness incurred in behalf of the lighting district after December 13, 1934, the date when *1004the first contract, by its terms, expired; Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.